EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

A) In claim 9, line 3, change the word “coverts” into --- converts ---.

B) In claim 9, line 4, after the word “predetermined” insert --- time ---.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 1 – 4, 6 – 9, 19 – 23, 25 – 28, the cited prior art of record fails to disclose, in combination with all of the limitations, a method/system acquiring a current rotation speed and a current outputted active power of a wind turbine and determining an effective wind speed based on those values and determining a first maximum active power based on the wind speed and a maximum utilization rate and determining a second maximum active power which is based on the first maximum power and a corresponding power loss and determining a boosted power and the boosted power is generated by converting rotation kinetic energy of the wind turbine for a predetermined time and determining an available active power based on the second maximum active power, the boosted power, and the current outputted active power.  It would not have been obvious to use a second/third reference to the previous office action in order to meet all of the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

May 11, 2022